Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Richard Ratchford on 09/06/2022.  The application has been amended as follows: 

Regarding claim 1, claim 1 has been amended as follows:
1. (Currently amended) A vertical-type nonvolatile memory device, the device comprising: 
a substrate including a cell array area and an extension area, the extension area extending in a first direction from the cell array area and comprising vertical contacts; 
a vertical channel structure extending in a vertical direction from a top surface of the substrate; 
a first stack structure comprising gate electrode layers and first interlayer insulating layers that are alternately stacked along sidewalls of the vertical channel structure; 
a plurality of division areas extending in the first direction and dividing the cell array area and the extension area into units in a second direction perpendicular to the first direction;
 in the extension area, two insulating layer dams are arranged between two of the division areas adjacent to each other in the second direction, wherein the two insulating layer dams extend in the first direction; 
a second stack structure comprising sacrificial layers and second interlayer insulating layers that are alternately stacked on the substrate between the two insulating layer dams; and 
an electrode pad connected to a first gate electrode layer of the gate electrode layers in the extension area, 
wherein the first stack structure extends from the cell array area to an area between one of the insulating layer dams and one of the division areas in the extension area,
the electrode pad comprises a first pad area on the first stack structure and a second pad rea on the second stack structure, and 
a first vertical contact penetrates the electrode pad and is inserted into the second stack structure;
wherein the first pad area and the second pad area are connected to each other on a top surface of one of the insulating layer dams, and 
the first pad area is connected to corresponding gate electrode layers.

Regarding claim 4, claim 4 has been cancelled.

Regarding claim 5, claim 5 has been amended as follows: 
5. (Currently Amended) The device of claim [[4]]1, wherein, in the vertical direction, the first pad area is thicker than the second pad area, and 
a lower portion of the first pad area is in contact with a sidewall of the one insulating layer dam and is connected to at least one of the gate electrode layers.

Election/Restrictions
Claims 1, 12, and 26 are allowable. The restriction requirement as set forth in the Office action mailed on 03/18/2022 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election requirement of species 1-3 as set forth in the Office action mailed on 03/18/2022, is hereby withdrawn.  Claims 11 and 17, directed to the species 2 and species 3, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3, 5-17, 26, and 27 are allowed.  
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to the claims and arguments were persuasive. Particularly, prior art of record does not fairly disclose or make obvious the claimed device as a whole. 
Regarding claim 1, the closest prior art, which has been made of record, fails to disclose individually or in combination the limitations of “wherein the first pad area and the second pad area are connected to each other on a top surface of one of the insulating layer dams and the first pad area is connected to corresponding gate electrode layers” of claim 1 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Regarding claim 12, the closest prior art, which has been made of record, fails to disclose individually or in combination the limitations of “wherein the electrode pad overlaps at least one of the insulating dams in the vertical direction” of claim 12 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Regarding claim 26, the closest prior art, which has been made of record, fails to disclose individually or in combination the limitations of “wherein one of the two insulating layer dams is disposed under the first electrode pad and the other insulating layer dam is disposed under the second electrode pad” of claim 26 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Claims 3, 5-17, and 27 are allowable based on their dependence on claims 1, 12, or 26, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen US 20150325587 A1 discloses vertical contacts which are inserted into stack structures because the stack structures are folded up around the vertical contacts, e.g. fig 31. 

    PNG
    media_image1.png
    594
    819
    media_image1.png
    Greyscale

Chakravarthi US 20210143100 discloses vertical contact which penetrate electrode pads and are inserted into stack structures, e.g. fig 1.

    PNG
    media_image2.png
    488
    601
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THS/
Examiner, AU 2817

/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822